—Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered August 10, 2012, which granted defendants’ motion to change venue from Bronx County to Queens County, unanimously affirmed, without costs.
Plaintiff asserts causes of action for, inter alia, false arrest and imprisonment, malicious prosecution, and violation of civil rights, following his arrest, initial incarceration, prosecution, and eventual acquittal in Queens County. All of the necessary elements giving rise to plaintiffs causes of action for false arrest and imprisonment occurred in Queens County, and plaintiff does not assert any distinct claim based on misconduct of City officials occurring in Bronx County. Thus, notwithstanding the length of plaintiffs detention in Bronx County, the action was properly transferred pursuant to CPLR 504 (3) {see Garces v City of New York, 60 AD3d 551 [1st Dept 2009]; Smith v City of New York, 60 AD3d 540 [1st Dept 2009]).
Concur—Mazzarelli, J.E, Acosta, Renwick, Richter and Gische, JJ.